Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The report on patentability of the IPEA or ISA has been considered by the examiner. 
Claims 1-51 of US 17/629,552 recite AAV comprising SEQ ID NOs: 1352-1379, 1388, and 1426-1438 that would read on the AAV comprising SEQ ID NOs: 39-44 recited in claim 8, however, since this would be a provisional obviousness type double patenting rejection based on a co-pending application filed after the instant application and the claims are allowable, the provisional rejection is not required.
SEQ ID NO: 1388 in US 2020/0155624 (filed on 6/15/17, made one year or less before the effective filing date of the claimed invention) reads on the AAV comprising SEQ ID NOs: 39-44 recited in claim 8, however, ‘624 has the same assignee and inventors.  Thus, in view of AIA , ‘624 does not qualify as a 102(a)(2) prior art reference.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635